IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 48256

ERIC CHRISTIANSEN,             )
                               )
   Plaintiff-Appellant,        )
                               )                             Coeur d’Alene, August 2021 Term
v.                             )
                               )                             Opinion Filed: November 16, 2021
POTLATCH #1 FINANCIAL CREDIT )
UNION, a Credit Union; MICHAEL )                             Melanie Gagnepain, Clerk
MOSER,                         )
                               )
   Defendants-Respondents.     )

       Appeal from the District Court of the Second Judicial District of the State of
       Idaho, Nez Perce County. Jeff M. Brudie, District Judge.

       The decision of the district court is vacated and the case is remanded.

       James, Vernon & Weeks, PA, Coeur d’Alene, for Appellant. Susan P. Weeks
       argued.

       Creason, Moore, Dokken & Geidl, PLLC, Lewiston, for Respondent Potlatch #1,
       Federal Credit Union. Samuel T. Creason argued.

       Aherin, Rice & Anegon, Lewiston, for Respondent Michael Moser. Anthony C.
       Anegon argued.
                              _______________________
ZAHN, Justice.
       This case concerns whether a trial court can appropriately grant summary judgment
against a party when it failed to rule on that party’s pending motion to compel discovery. Eric
Christiansen filed a nine-count complaint against respondents, Michael Moser and Potlatch #1
Financial Credit Union (“P1FCU”), following a decision by the Lewiston Roundup Association
(“LRA”) to discontinue contracting with Christiansen to produce motorsport events at the LRA’s
facility. The complaint alleged that Moser, a P1FCU employee and LRA member, improperly
accessed information from Christiansen’s P1FCU account and shared it with the LRA so that it
could recreate his business model and produce motorsport events without him. The district court
granted summary judgment in the Respondents’ favor on each of Christiansen’s claims.
Christiansen appealed, arguing that the district court erred in granting summary judgment

                                                1
because it failed to rule on Christiansen’s motion to compel discovery, failed to grant
Christiansen more time to complete discovery, and failed to conclude that genuine issues of
material fact precluded dismissal of four of Christiansen’s claims. For the reasons discussed
below, we vacate the district court’s orders and judgment and remand for further proceedings.
                  I.   FACTUAL AND PROCEDURAL BACKGROUND
A. Factual Background
       Eric Christiansen owns and operates a sole proprietorship, E.C. Enterprises, 1 which is
primarily in the business of orchestrating motorsport events. The LRA is a nonprofit organization
that owns and operates the Lewiston Roundup Grounds (the “roundup grounds”). At all times
relevant to this litigation, P1FCU was a federally chartered credit union with branches in the
Lewiston area. Michael Moser worked for P1FCU as a mortgage services manager. Moser also
served as an LRA board member from 2006 until October 2018. Christiansen has been a member
and account holder at P1FCU for approximately forty years.
       Beginning in 2006, Christiansen entered into numerous contracts with the LRA to use the
roundup grounds for motorsport events, including demolition derbies. The number of events
Christiansen held at the roundup grounds varied from year-to-year, but for each event
Christiansen executed a separate contract with the LRA. While each event had its own contract,
all event contracts for a given year were negotiated and executed at the same time near the
beginning of the year. The precise terms of these contracts varied over time, but the broad
contours remained the same—in exchange for use of the roundup grounds, the LRA would
receive a set percentage of the event’s gross ticket sale proceeds or a fixed sum, whichever was
greater. To augment his income from ticket sales, Christiansen executed sponsorship agreements
with local businesses. Christiansen claims that the revenue generated from his motorsport events
at the roundup grounds accounted for 90 to 95 percent of his yearly income.
       Following an event, Christiansen would meet with an LRA representative to reconcile
ticket sale proceeds and divide them according to the contract. From 2014 to 2018, Christiansen
met with Moser, who served as the LRA’s special events chair, for the reconciliation process.
Moser and Christiansen frequently met in person at Moser’s office in a P1FCU branch and
exchanged numerous emails and phone calls.


1
  The parties draw no distinction between E.C. Enterprises and Christiansen, accordingly we use only
“Christiansen.”

                                                 2
        The LRA and Christiansen were involved in several disputes throughout their
relationship. Of particular importance to both parties is a dispute in 2018 involving
Christiansen’s sale of “pit passes,” which culminated in Christiansen conducting an
“experiment” with different sets of wristbands. According to Christiansen, the experiment was
necessitated due to trust issues between himself and the LRA.
        Then, during a September 26, 2018, board meeting, the LRA passed two motions which
precipitated this litigation. First, the LRA voted to abstain from executing any further motorsport
event contracts with Christiansen. Second, the LRA voted to take over production of the
demolition derby events at the roundup grounds. Moser was the LRA president at the time of
these votes. The minutes from that meeting are silent as to whether Moser participated in
deliberations on the motions. Moser claims that he did not vote on either motion, and as the
president he only cast a vote if a tie occurred. Christiansen heard rumors of the LRA’s decisions,
but the LRA did not officially inform Christiansen of its decisions until December 15, 2018.
        Sometime later, Christiansen claims that he received a phone call from former LRA
member and P1FCU employee Dave Lumley. Christiansen alleges Lumley told him that “there’s
been people accessing your bank accounts,” and that “they were looking to push [you] out and
do their own events.” Christiansen claims that “they” referred to the LRA; however, he admitted
that Lumley did not specifically identify the LRA in this call. Lumley disputes that the call ever
took place. Further, Christiansen’s phone records do not indicate he received a call from
Lumley’s personal or work phone number during the period in which he alleges the call
occurred. 2
        Believing that his account had been improperly accessed, Christiansen called a P1FCU
branch manager on January 18, 2019, demanding an explanation. Initially, P1FCU was reluctant
to supply Christiansen with a report of employees who accessed his account, but eventually
acquiesced and provided Christiansen a document titled “Inquiry Tracking Report.” The inquiry
tracking report shows that between February 1, 2016, and April 26, 2018, Moser accessed
Christiansen’s account information eight times. Christiansen notes that the dates on which Moser
viewed his account details coincided with days that Moser met with Christiansen and LRA board
meetings. Moser, for his part, does not remember each time he accessed Christiansen’s account,


2
 Christiansen did receive one phone call from a P1FCU-related number during the date range in which he alleges
Lumley called, but it concerned an unrelated banking matter.

                                                      3
but claims it is likely he would have viewed Christiansen’s account to get his contact information
or verify how to make an LRA check payable to him.
        On August 27, 2019, Christiansen filed this action in the Nez Perce County district court
against Moser and P1FCU (collectively “Respondents”), raising claims related to the alleged
disclosure of his account information and claiming damages of $2.5 million. Christiansen did not
include the LRA as a party to this litigation.
B. Procedural History
        Christiansen’s complaint asserted nine counts against P1FCU: (1) negligent supervision,
(2) tortious interference with contract, (3) breach of contract, (4) breach of the covenant of good
faith and fair dealing, (5) breach of fiduciary duty, (6) tortious invasion of privacy, (7)
intentional infliction of emotional distress, (8) negligent infliction of emotional distress, and (9) a
per se violation of Idaho Code section 26-1220. 3 The only count brought against Moser was for
tortious invasion of privacy. P1FCU answered on August 30 and Moser answered on October 2.
        1. The discovery process
        Christiansen served P1FCU with his first set of discovery requests on October 4, 2019.
These discovery requests are not in the record on appeal. The record, however, does contain a
letter from P1FCU’s counsel to Christiansen’s counsel following a “meet and confer” call
pursuant to I.R.C.P. 37(a). The letter, dated December 6, 2019, indicated that P1FCU responded
to Christiansen’s discovery but lodged objections to several interrogatories and requests for
production. P1FCU’s counsel indicated that during the meet and confer Christiansen agreed to
narrow the scope of one interrogatory, and P1FCU agreed to supplement its responses to several
of Christiansen’s requests for production, but the attorneys could not reach agreement on two
interrogatories that P1FCU objected to as vague and overbroad. P1FCU’s counsel indicated that
Christiansen’s counsel agreed to “set this matter for hearing on the morning of January 7, the
date on which we anticipate having a summary judgment hearing.” Finally, the letter discussed
Christiansen’s efforts to schedule depositions for several individuals, including Moser. P1FCU’s
counsel said that he advised Christiansen’s counsel that he wished to spend December 24
through December 31 out of the office, and that Christiansen’s counsel agreed to reschedule the
depositions for January 16 or 17. Later that day, P1FCU’s counsel emailed Christiansen’s


3
 It is not clear from the complaint whether this is a negligence per se claim or some other cause of action. In any
event, Christiansen does not challenge summary judgment on this claim on appeal.

                                                        4
counsel, informing him that the district court was unavailable on January 7, but was available on
January 16. P1FCU’s counsel also requested Christiansen’s counsel consider moving his
depositions to January 22 and 24. The record is silent as to whether the depositions were
rescheduled.
        2. Christiansen’s motion to compel and motion to continue and Respondents’ motions
           for summary judgment
        On December 10, 2019, Christiansen moved to compel discovery from P1FCU pursuant
to I.R.C.P. 37, seeking responses to the two interrogatories discussed in the December 6 letter
and two requests for production to which P1FCU had objected. It does not appear from the
record on appeal that Christiansen attached the discovery requests or P1FCU’s responses to his
motion or the declaration in support of the motion. Christiansen initially scheduled the hearing
on his motion to compel for December 26, 2019, but later filed an amended notice of hearing for
January 16, 2020.
        Almost a week later, on December 16, 2019, Moser and P1FCU filed motions to dismiss
and motions for summary judgment. 4 In support of their motions, they relied on thirty
declarations from current and former LRA members. Except for Lumley, each LRA member
declared that they had not spoken with Moser or any other P1FCU employee about
Christiansen’s financial information; did not know that Christiansen had a P1FCU account at the
time they voted to not execute any further contracts with him; and did not review Christiansen’s
private financial information. Lumley declared he had never spoken with Moser or any LRA
member about Christiansen’s account information. Moser denied that he ever shared
Christiansen’s account information with the LRA. Moser and P1FCU scheduled oral argument
on their motions for January 16, 2020, the same day Christiansen had scheduled the hearing on
his motion to compel.
        On December 20, Christiansen filed a motion to continue the hearing on Respondents’
motions for summary judgment but failed to cite any Idaho Rule of Civil Procedure in support of
the motion. Christiansen’s counsel submitted a declaration in support of the motion, in which he
stated that he was scheduled to be out of the office on vacation for six days during his
fourteen-day response timeframe. Christiansen also advised that his motion to compel discovery
was set for hearing at the same time as the motions for summary judgment, that he had only just

4
  In its March 5 written decision on the motions, the district court only considered the motions under the summary
judgment standard. For ease of reference, we refer to them as motions for summary judgment.

                                                        5
begun discovery and, therefore, summary judgment was premature, and that the defendants were
using the motions to prevent Christiansen from conducting discovery. Christiansen argued that
he “must be allowed to complete discovery before the court can rule on the Defendants’
summary judgment motion[s].” Christiansen requested “that the Court reset the summary
judgment hearing upon completion of Plaintiff’s discovery.” Christiansen scheduled his motion
to continue to be heard on January 16, 2020, at the same time as the other pending motions.
Christiansen did not file a response to Respondents’ summary judgment motions.
       P1FCU objected to Christiansen’s motion to compel, opposing the motion because
Christiansen failed to identify a cognizable legal theory in support of many of the counts
identified in his complaint, and that defendants had presented the district court with “unanimous,
uncontroverted, and incontrovertible evidence” that the alleged actions never happened. P1FCU
argued that until Christiansen could demonstrate that the requested information was “relevant to
an actual, viable claim,” his discovery was little more than a “fishing expedition.” P1FCU did
not file a motion to quash the discovery or a motion for protective order to stay discovery until
its summary judgment motion was heard.
       P1FCU opposed the motion to continue on the basis that Christiansen failed to carry his
burden under I.R.C.P. 56(d) because he failed to show by affidavits or declaration that, for
specified reasons, he could not present facts essential to justify his opposition to summary
judgment. Moser opposed the motion to continue because thirty declarations indicated the
alleged conduct had not occurred and, therefore, any further discovery by Christiansen would be
a “fishing expedition.”
       3. The January 16 motion hearing
       At the January 16 hearing, the district court first heard argument on Christiansen’s
motion to continue. Christiansen’s counsel reiterated his argument that the hearing should be
continued because discovery was not complete. The district court asked Christiansen’s counsel
what discovery he sought and he answered that he wanted “depositions, . . . privacy policies, . . .
[and] emails.” P1FCU argued that Christiansen had generally failed to carry his burden under
Rule 56, which was to show good cause for continuing the hearing. Moser argued that no rule of
civil procedure required that a party be able to complete discovery before a summary judgment
motion may be heard, that Christiansen had not specified what discovery he wanted, and that
Christiansen appeared to be arguing that no summary judgment could be heard until after the

                                                6
discovery deadline passed. Ultimately, the district court denied the motion, concluding that a
continuance was unnecessary because it could, after hearing arguments on the motions for
summary judgment, deny the summary judgment motions if it determined more discovery was
necessary.
       Next, the district court heard argument on the motions for summary judgment. P1FCU
noted during its argument that Christiansen had not filed a response and, therefore, failed to carry
his burden under Rule 56(d) to justify denying the motions for summary judgment. Despite not
filing any opposition to the motions, Christiansen provided argument on the merits of his claims
and reemphasized that summary judgment was inappropriate because discovery had not been
completed.
       Finally, the district court asked for argument on Christiansen’s motion to compel.
Christiansen’s counsel relied on the argument already offered in support of his motion to
continue and his opposition to the summary judgment motions, and also claimed he had been
obstructed in the discovery process and discovery was incomplete. At the conclusion of the
hearing, the district court took the motion to compel and motions for summary judgment under
advisement.
       4. The district court’s summary judgment decision
       On March 5, 2020, the district court issued an opinion and order on the motions for
summary judgment, granting judgment for Respondents on all but one of Christiansen’s claims.
As to the claims at issue in this appeal, the district court concluded that summary judgment was
appropriate on the negligent supervision claim because Christiansen had not offered sufficient
evidence to show that P1FCU had a reason to know of any risk Moser posed to others. Next, it
concluded summary judgment was proper on the tortious interference with contract claim
because Christiansen had not established that Moser acted on P1FCU’s behalf, that any contracts
were breached, or that P1FCU intentionally interfered with any of his contracts. Concerning the
breach of contract claim, the district court concluded summary judgment was appropriate
because Christiansen had presented no agreement between himself and P1FCU. Finally, the
district court dismissed the breach of fiduciary duty claim after it determined that Christiansen
had provided no basis for the existence of a fiduciary duty other than his status as P1FCU’s
customer, and that relationship did not give rise to fiduciary duties.



                                                  7
        Christiansen’s claim for tortious invasion of privacy was the only claim to survive the
district court’s order. With respect to that claim, the district court noted that Christiansen had
“provide[d] no evidence[,] short of his own conclusions[,] that his information was shared
outside of [P1FCU].” However, the district court denied summary judgment on this claim,
reasoning that the claim does not require proof of public disclosure and the inquiry tracking
report created a genuine issue of material fact concerning whether Moser intruded into
Christiansen’s private affairs.
        The district court did not address Christiansen’s motion to compel discovery in its order.
        5. The parties’ cross-motions for reconsideration
        On March 10, 2020, Christiansen stipulated to the dismissal of his intentional and
negligent infliction of emotional distress claims and to be “barred from seeking and/or
recovering any personal injury damages in this matter.” The district court entered a judgment and
order to this effect.
        On March 17, 2020, P1FCU filed a motion, joined by Moser, seeking: (1) discovery
sanctions against Christiansen and (2) reconsideration of the district court’s decision denying
summary judgment on Christiansen’s invasion of privacy claim because his March 10 stipulation
barred recovery of damages on the invasion of privacy claim.
        On April 17, Christiansen filed a cross-motion for reconsideration, arguing that the
district court should reconsider its previous summary judgment rulings in light of new and
additional evidence discovered after the district court’s summary judgment order. Much of
Christiansen’s motion for reconsideration essentially sought to relitigate the summary judgment
motions. However, the new evidence offered by Christiansen included a purported member
contract for Christiansen’s P1FCU account, an unverified complaint filed in Nez Perce County in
2009 (the “McClain complaint”), in which Moser and P1FCU were alleged to have improperly
disclosed financial information, and LRA meeting minutes. Christiansen also noted that his
motion to compel discovery had yet to be resolved.
        The district court heard oral argument on the cross-motions on April 23. Christiansen
again informed the district court that it had yet to issue a ruling with respect to his motion to
compel. The district court acknowledged that it “had not realized that there [are] other matters
that have been pending and unaddressed by the Court” and assured Christiansen’s counsel that it
“will go back and look at those.”


                                                 8
       Following oral argument, the district court took the motions under advisement and later
issued a written order denying Christiansen’s motion for reconsideration and granting
Respondents’ motions for reconsideration. The district court granted summary judgment on
Christiansen’s tortious invasion of privacy claim, reasoning that Christiansen’s stipulation
barring him from recovering personal injury damages limited him to recovering damages only
for the lost profits from the non-renewal of his LRA contracts. To that end, the district court
concluded that Christiansen had not presented evidence that his account information was
disclosed, and summary judgment was appropriate because he could not establish causation.
       Concerning Christiansen’s motion for reconsideration, the district court concluded
summary judgment remained appropriate on the negligent supervision claim because the
McClain Complaint did not create a genuine dispute of fact as to P1FCU’s duty of care. Next,
the district court declined to reconsider summary judgment on the tortious interference with
contract claim, reasoning that Christiansen had not demonstrated that Moser took actions on
P1FCU’s behalf. On the breach of contract claim, the district court acknowledged that
Christiansen produced a document which purported to be a contract between him and P1FCU.
Nonetheless it denied Christiansen’s request to reconsider summary judgment on the basis that
Christiansen could not establish causation because he “fail[ed] to show even a scintilla of
evidence” of causation outside of “his conclusory allegations that [Moser accessing his accounts]
led to his information being transmitted to the LRA.” Likewise, the district court was
unconvinced reconsideration was proper on the breach of fiduciary duty claim because
Christiansen did not demonstrate why his status as a P1FCU customer gave rise to fiduciary
duties. Finally, the district court ruled that Christiansen’s motion to compel discovery had
become moot due to the grant of summary judgment on his one remaining claim for invasion of
privacy.
   The district court entered final judgment in favor of Moser and P1FCU on July 16, 2020. On
November 3, 2020, the district court awarded P1FCU and Moser their costs and attorney fees
pursuant to Idaho Code section 12-120(3). Christiansen timely appealed.
                                II.   ISSUES ON APPEAL
   1. Did the district court abuse its discretion by failing to address Christiansen’s motion to
      compel prior to considering the motions for summary judgment?
   2. Did the district court abuse its discretion in denying Christiansen’s motion to continue the
      summary judgment hearing?

                                               9
   3. Did the district court err in granting summary judgment on four of Christiansen’s claims?
   4. Is any party entitled to attorney fees on appeal?
                             III.   STANDARD OF REVIEW
       This Court reviews the denial of a motion for an extension of time under Idaho Rule of
Civil Procedure 56(d) according to an abuse of discretion standard. Westover v. Idaho Cntys.
Risk Mgmt. Program, 164 Idaho 385, 388, 430 P.3d 1284, 1287 (2018). Similarly, control of
discovery is committed to the sound discretion of the trial court. Quigley v. Kemp, 162 Idaho
408, 410, 393 P.3d 141, 143 (2017) (citation omitted). In evaluating whether a district court
abused its discretion, this Court uses the four-part Lunneborg standard, asking whether the
district court “(1) correctly perceived the issue as one of discretion; (2) acted within the outer
boundaries of its discretion; (3) acted consistently with the legal standards applicable to the
specific choices available to it; and (4) reached its decision by the exercise of reason.”
Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).
       When reviewing a summary judgment ruling or a ruling on a motion to reconsider a
summary judgment order, this Court applies the same standard utilized by the district court in
deciding the motion. Gregory v. Stallings, 167 Idaho 123, 128, 468 P.3d 253, 258 (2020)
(citation omitted); Massey v. Conagra Foods, Inc., 156 Idaho 476, 479, 328 P.3d 456, 459
(2014) (citation omitted). With respect to that standard, this Court exercises free review to
determine if summary judgment is proper. Gagnon v. W. Bldg. Maint., Inc., 155 Idaho 112, 114,
306 P.3d 197, 199 (2013). Summary judgment is appropriate if “the pleadings, depositions, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to judgment as a matter of law.” Id.
(internal quotation and citation omitted). When considering a motion for summary judgment, this
Court construes disputed facts in favor of the nonmoving party and draws all reasonable
inferences in the nonmoving party’s favor. Berian v. Berberian, 168 Idaho 394, 401, 483 P.3d
937, 944 (2020) (quoting Nelson v. Kaufman, 166 Idaho 270, 274, 458 P.3d 139, 143 (2020)).
                                     IV.     ANALYSIS
   A. The district court abused its discretion by failing to decide Christiansen’s motion to
      compel discovery before considering the Respondents’ motions for summary
      judgment.
       Christiansen argues on appeal that the district court abused its discretion when it failed to
rule on his motion to compel prior to considering the Respondents’ motions for summary

                                                10
judgment. As a preliminary matter, we note that Christiansen mistakenly argues that the district
court never ruled on his motion to compel. While it is true that the district court initially failed to
address the motion, Christiansen brought the unresolved motion to the district court’s attention in
his motion for reconsideration and the district court addressed the motion in a footnote in its
July 1, 2020, opinion: “Plaintiff’s motion to compel and Defendants’ motion to quash subpoenas
are still pending before this Court. The Court’s ruling today renders those motions as well as any
other pending matters moot.” Christiansen’s argument on appeal, however, is not dependent on
his mistaken belief that the district court failed to rule on the motion; therefore, we can examine
his contention that the district court abused its discretion by failing to rule on Christiansen’s
motion to compel before considering the motions for summary judgment.
       Christiansen contends that the district court placed him at a disadvantage in defending
against the motions for summary judgment by denying him the opportunity to receive evidence
that would have been relevant to, or lead to the discovery of evidence relevant to, his opposition
to the motions for summary judgment. On appeal, Respondents initially contend the district court
did not abuse its discretion because both the motion to compel and the motion to continue are
governed by I.R.C.P. 56(d) and Christiansen failed to establish a right to relief under that rule.
       Christiansen filed his motion to compel on December 10, 2019, six days before the
Respondents filed their motions for summary judgment. Christiansen cited I.R.C.P. 37(a)(2) and
37(d) as the basis for his motion and sought to compel P1FCU to respond to two interrogatories
and two requests for production. P1FCU cites no legal authority to support its contention that the
motion was governed by Rule 56(d). While we recognize that Christiansen’s motion to continue
relied, in part, on the fact that his motion to compel discovery was pending, that reliance does not
convert his motion to compel into a motion to continue governed by Rule 56(d). Christiansen’s
two motions sought different relief—one sought to compel requested discovery and the other
sought a continuation of the summary judgment hearing. Under these circumstances,
Christiansen’s motion to compel is analyzed pursuant to Rule 37 and his motion to continue is
analyzed pursuant to Rule 56(d).
       I.R.C.P. 37(a) permits a party seeking discovery to move the court for an order
compelling an answer to interrogatories or production of documents if the party upon whom
discovery was served failed to respond or provided an evasive or incomplete disclosure, answer



                                                  11
or response. 5 Although Christiansen did not attach either his discovery requests or P1FCU’s
responses to his motion to compel or the declaration in support, P1FCU provided materials to the
district court that quoted relevant portions of the interrogatories at issue and discussed P1FCU’s
objections. P1FCU’s counsel’s December 6 letter quoted Christiansen’s interrogatory no. 13 as
seeking, “all policies and procedures regarding supervision of employees accessing to private
bank account information” and interrogatory no. 14 as seeking, “every known violation of
P1FCU’s privacy policy by a former or current P1FCU employee, supervisor, manager or
executive in the last (15) years.” P1FCU’s counsel indicated that he objected to both
interrogatories as vague, overbroad, and seeking information subject to a protective order. In its
opposition to Christiansen’s motion to compel, P1FCU argued that it opposed the discovery
requests at issue because they sought information not related to a cognizable legal cause of
action and because the thirty declarations submitted in support of its motion for summary
judgment established the alleged conduct never occurred. P1FCU asserted the district court
should prevent Christiansen from proceeding with additional discovery “unless or until
Christiansen can create a genuine dispute as to the underlying factual allegations.”
         Control of discovery is within the discretion of the district court. Avila v. Wahlquist, 126
Idaho 745, 748, 890 P.2d 331, 334 (1995). This Court has held that the district court did not
abuse its discretion when it granted a protective order and denied a motion to compel pending
resolution of a summary judgment motion where the requested discovery was immaterial to the
bases asserted in the summary judgment motion. Id. This Court similarly held that a district court
did not abuse its discretion when it refused to set aside a summary judgment for failure to answer
irrelevant interrogatories. Hemingway v. Fritz, 96 Idaho 364, 366, 529 P.2d 264, 266 (1974).
More recently, this Court held that a district court did not abuse its discretion when it failed to
consider a motion to compel before issuing its decision on summary judgment where the motion
to compel was filed more than a month after the district court heard argument on the summary
judgment motion. Griffin v. Ste. Michelle Wine Estates LTD., 169 Idaho 57, ___, 491 P.3d 619,
644 (2021).



5
  Rule 37(a) requires a party moving for relief pursuant to the rule to first, in good faith, confer or attempt to confer
with the person or party failing to make the disclosure in an effort to obtain the information without court action.
Respondents have not alleged that Christiansen’s counsel failed to satisfy this requirement prior to filing his motion
to compel.

                                                          12
       Christiansen cites Merrifield v. Arave, 128 Idaho 306, 311, 912 P.2d 674, 679 (Ct. App.
1996), for the premise that it is error to grant summary judgment when there is a pending motion
to compel discovery. In Merrifield, an inmate petitioned for writ of habeas corpus alleging
violations of his due process rights in connection with a prison disciplinary proceeding. Id. at
308, 912 P.2d at 676. The State moved to dismiss and attached several documents outside the
pleadings, which converted the motion to one for summary judgment. Id. Upon receipt of the
State’s motion, Merrifield submitted requests for production seeking a copy of the audio
recording of his disciplinary hearing and copies of the relevant Department of Correction
policies. Id. The State objected to the discovery and asserted that allowing discovery would
prolong the civil proceedings and frustrate the purposes of Idaho’s habeas corpus statutes. Id. at
308–09, 912 P.2d at 676–77. In response to the State’s objections, Merrifield filed a motion to
compel production of the requested documents and asserted the requested discovery was
germane to the action and necessary to defend against the summary judgment motion. Id. at 309,
912 P.2d at 677. The magistrate court granted the State’s motion for summary judgment without
ruling on Merrifield’s motion to compel. Id.
       In its decision, the Court of Appeals recognized that while the rules of civil procedure are
not fully applicable in habeas corpus proceedings, reasonable discovery may be permitted
subject to the trial court’s supervision and firm control to prevent discovery abuses. Id. at 310,
912 P.2d at 678. The court then recognized that one of the objectives of the summary judgment
rules is to ensure that a diligent party is given a reasonable opportunity to prepare his case. Id. at
311, 912 P.2d at 679. The Court of Appeals held it was error for the magistrate court to grant
summary judgment when Merrifield’s motion to compel, which sought information germane to
the motion, remained pending. Id. at 310, 912 P.2d at 310.
       P1FCU asserts that Merrifield can be distinguished from this case on several points. The
only point P1FCU discusses, however, is that Christiansen failed to establish that the discovery
he sought was germane to his response to the summary judgment motions. P1FCU argues
Christiansen’s appeal from the denial of his motion to compel should therefore be denied.
       This case is procedurally similar to Merrifield. The plaintiff in Merrifield filed his motion
to compel in advance of the summary judgment hearing, advised the district court that the
information was germane to the summary judgment motion, and argued that he needed the
information for his response to the summary judgment motion. In this case, Christiansen filed his

                                                 13
motion to compel before Respondents filed their motions for summary judgment. Christiansen
then filed a motion to continue the summary judgment hearing and a declaration in support.
While not artfully pled, Christiansen’s motion and declaration said enough to convey that he was
requesting the district court to continue the summary judgment hearing for two reasons: his
motion to compel discovery was still pending and he required the information sought in his
motion to respond to the summary judgment motions. Moreover, the quoted portions of the
interrogatories set forth in P1FCU’s counsel’s December 6 letter indicate the information
requested in Christiansen’s interrogatory numbers 13 and 14 is potentially germane to the
summary judgment motions concerning Christiansen’s negligent supervision and potentially
other claims, thus substantiating Christiansen’s assertion that he requires the requested discovery
for his response to the summary judgment motions. Because P1FCU did not move to quash the
discovery or otherwise seek a protective order to stay discovery pending a decision on its motion
for summary judgment, P1FCU was still required to answer the discovery in compliance with the
Rules of Civil Procedure.
       The information in Christiansen’s motions, taken together with portions of the December
6 letter, were sufficient to advise the district court that Christiansen’s motion to compel sought to
address alleged discovery abuses by P1FCU that prevented him from obtaining information he
needed to respond to the pending summary judgment motions. This Court recently advised that
district courts must address discovery issues promptly, lest a party be permitted to prevail despite
unreasonably resisting legitimate discovery efforts:
       Violations of discovery rules must be dealt with as they arise and as they are
       acknowledged by the trial court. If they are not, the party unreasonably avoiding
       legitimate discovery will be rewarded for its intransigence, to the detriment of the
       innocent party. It is also conceivable that a party could unreasonably resist
       discovery and be subject to appropriate sanctions, but ultimately prevail on the
       merits of the case.
Gem State Roofing, Inc. v. United Components, Inc., 168 Idaho 820, ___, 488 P.3d 488, 497
(2021). While we take no position on the validity of Christiansen’s assertions or P1FCU’s
objections, we hold the district court abused its discretion by failing to rule on Christiansen’s
motion to compel before considering Respondents’ summary judgment motions. Under the
circumstances of this case, the failure to first address Christiansen’s motion to compel created a
risk that defendants may prevail on the merits despite unreasonably resisting discovery. The



                                                 14
district court’s failure to rule on Christiansen’s motion to compel no doubt affected its decisions
on Christiansen’s motion to continue and Respondents’ motions for summary judgment.
       On remand, the district court must evaluate the merits of Christiansen’s motion to compel
discovery and determine whether to grant or deny the motion. If it determines that P1FCU’s
objections and reasons for not producing the requested documents are not well-taken, it must
reevaluate its decision on the other motions. However, nothing in our decision should be
construed as directing the district court on how to rule on the motion or how to proceed with
considering the motion.
       Although P1FCU asserts we should deny Christiansen’s appeal because he failed to
establish that the discovery he sought was germane to the summary judgment motions, the
district court never ruled on the merits of the motion, including whether the requests were
germane. The district court merely concluded—after denying a continuance and granting
summary judgment—that the motion to compel was moot. As a result, there is no decision for us
to review on that point. Upon determination that a trial court has abused its discretion, “the
appellate remedy ordinarily is not to usurp the judge’s authority by exercising such discretion
ourselves.” H20 Envtl., Inc. v. Farm Supply Distribs., Inc., 164 Idaho 295, 300, 429 P.3d 183,
188 (2018) (quoting Evans v. Sawtooth Partners, 111 Idaho 381, 387, 723 P.2d 925, 931 (Ct.
App. 1986)). Rather, the appropriate remedy “is to remand the case for reconsideration in light of
the correct legal standard.” Id.
       In view of our decision vacating the district court’s decision on Christiansen’s motion to
compel, we must also vacate the district court’s other orders denying Christiansen’s motion to
continue, granting the Respondents’ summary judgment motions, denying Christiansen’s motion
for reconsideration, granting the Respondents’ motions for reconsideration, denying any other
pending motions as moot, and awarding Respondents their costs and reasonable attorney fees.
On remand, the district court should first rule on Christiansen’s motion to compel and then, after
ruling on that motion, determine how to proceed with any remaining motions. Given our holding
today, there is no need to address the parties’ arguments concerning the district court’s decisions
to deny Christiansen’s motion to continue and grant Respondents’ motions for summary
judgment and reconsideration.




                                                15
   B. No party is entitled to attorney fees on appeal, but costs are awarded to
      Christiansen as the prevailing party.
       Christiansen asserts that, should he prevail, he is entitled to attorney fees pursuant to
Idaho Code section 12-120(3). Both Moser and P1FCU claim they are entitled to fees under
section 12-120(3) or, in the alternative, Idaho Code section 12-121, and to their costs pursuant to
I.A.R. 40.
       Both Idaho Code sections 12-120(3) and 12-121 require a prevailing party for an award
of fees. I.C. § 12-120(3) (“the prevailing party shall be allowed a reasonable attorney’s fee . . .”);
I.C. § 12-121 (“the judge may award reasonable attorney’s fees to the prevailing party . . .”).
Similarly, I.A.R. 40 awards costs “as a matter of course to the prevailing party” on appeal. I.A.R.
40(a). Neither P1FCU nor Moser prevailed on any issues on appeal; therefore, they are not
prevailing parties and we decline to award them attorney fees or costs.
       Christiansen’s request for attorney fees consists of his citation to Idaho Code section
12-120(3) and his agreement with the district court’s conclusion, in its decision awarding fees to
P1FCU and Moser, that the gravamen of the case was a commercial transaction. Christiansen
does not cite I.A.R. 41, nor does he provide any argument or cite any caselaw in support of his
bare assertion that the gravamen of the case is a commercial transaction. The Idaho Appellate
Rules require a party seeking attorney fees to not only state the basis for an award but also
provide argument, “with citations to the authorities, statutes and parts of the transcript and record
relied upon,” as to why they should be awarded attorney fees. I.A.R. 35(a)(5)–(6), 35(b)(5)–(6);
see also Johnson v. Murphy, 167 Idaho 167, 175, 468 P.3d 297, 305 (2020). As such, “absent
any legal analysis or argument, ‘the mere reference to [a] request for attorney fees is not
adequate.’” Johnson, 167 Idaho at 176, 468 P.3d at 306 (quoting Goldman v. Graham, 139 Idaho
945, 948, 88 P.3d 764, 767 (2004)).
       Moreover, because we vacate the district court’s judgment and remand for further
proceedings consistent with this opinion, “any determination of the prevailing party is premature
until the case is finally resolved.” City of McCall v. Buxton, 146 Idaho 656, 667, 201 P.3d 629,
640 (2009) (citing MBNA Am. Bank, N.A. v. Fouche, 146 Idaho 1, 4, 189 P.3d 463, 466 (2008));
see also Hillside Landscape Const., Inc. v. City of Lewiston, 151 Idaho 749, 754, 264 P.3d 388,
393 (2011)) (“Because we do not yet know who will prevail in this action, any determination of
the prevailing party is premature.”). Consequently, we decline to award Christiansen attorney
fees on appeal. However, on remand “[i]f the district court awards attorney fees to the prevailing
                                                 16
party, it may also award attorney fees for this appeal.” Hillside Landscape Const., 151 Idaho at
754, 264 P.3d at 393.
                                      V.     CONCLUSION
       The district court’s orders and judgment in favor of Respondents are vacated, and this
case is remanded for further proceedings. The district court abused its discretion when it failed to
rule on the merits of Christiansen’s motion to compel discovery before considering the
Respondents’ motions for summary judgment. On remand, the district court must first rule on the
merits of Christiansen’s motion to compel before considering any other motions. We decline to
award either party attorney fees but do award Christiansen his costs on appeal.
Chief Justice BEVAN and Justices BRODY, STEGNER, and MOELLER CONCUR.




                                                17